RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0540-20

IN THE MATTER OF THE
EXPUNGEMENT OF THE
CRIMINAL RECORDS
OF R.B.C., a/k/a K.L., and R.C.
__________________________

                Argued January 27, 2022 – Decided February 3, 2022

                Before Judges Alvarez, Haas and Mawla.

                On appeal from the Superior Court of New Jersey, Law
                Division, Camden County, Docket No. 65008.

                Danielle M. Hughes argued the cause for appellant
                R.B.C. (Katherine N. O'Brien Law, attorneys;
                Katherine N. O'Brien and Danielle M. Hughes, on the
                briefs).

                Peter    Crawford,     Special    Deputy      Attorney
                General/Acting Assistant Prosecutor, argued the cause
                for respondent State of New Jersey (Grace C.
                MacAulay, Acting Camden County Prosecutor,
                attorney; Peter Crawford, of counsel and on the brief).

PER CURIAM

       Petitioner R.B.C. appeals from the portion of the Law Division's October

2, 2020 order denying his petition for expungement of all records related to his
six convictions for municipal ordinance violations. Because the trial court did

not make adequate findings of fact and conclusions of law in connection with

this ruling, we vacate this portion of the order and remand for further

proceedings consistent with this opinion.

      We begin by summarizing a trial court's obligations to apprise the parties

of the grounds for its decisions. In addition to entering a written order at the

conclusion of a matter, "[t]he court shall, by an opinion or memorandum

decision, either written or oral, find the facts and state its conclusions of law

thereon in all actions tried without a jury, [and] on every motion decided by a

written order that is appealable as of right . . . ." R. 1:7-4(a); see also State v.

Thompson, 405 N.J. Super. 163, 172 (App. Div. 2009) (holding "[a]t the

conclusion of the hearing, the [court] is to make specific fact findings as required

by Rule 1:7-4(a) and state [its] conclusions of law.").

      While a court may not need to issue a lengthy written opinion or deliver

an hour-long oral ruling to meet this requirement in every case, the court must

always state what facts formed the basis of its decision, and then weigh and

evaluate those facts in light of the governing law "to reach whatever conclusion

may logically flow from" those facts. Slutsky v. Slutsky, 451 N.J. Super. 332,

357 (App. Div. 2017). Because justice requires no less, "[a]ll conclusi ons must


                                                                              A-0540-20
                                         2
be supported." Ibid. "Anything less is a 'disservice to the litigants, the attorneys,

and the appellate court.'" Thompson, 405 N.J. Super. at 172 (quoting Curtis v.

Finneran, 83 N.J. 563, 570 (1980)).

      In sum, "[m]eaningful appellate review is inhibited unless the [trial court]

sets forth the reasons for [its] opinion." Strahan v. Strahan, 402 N.J. Super. 298,

310 (App. Div. 2008) (quoting Salch v. Salch, 240 N.J. Super. 441, 443 (App.

Div. 1990)). Unfortunately, the trial court's ruling in this case did not satisfy

these requirements.

      Petitioner completed a term of special probation in the New Jersey Drug

Court Program1 on February 23, 2016. N.J.S.A. 2C:35-14(m)(5) permits a Drug

Court graduate to "seek an expungement of all records and information relating

to all arrests, detentions, convictions, and proceedings for any offense

enumerated in Title 2C of the New Jersey Statutes that existed at the time of

discharge from special probation . . . ."

      On November 13, 2019, petitioner filed a petition to expunge the records

relating to eighteen prior convictions that occurred between March 2000 and

December 2013. Twelve of these convictions were for Title 2C offenses. In the



1
  Effective January 1, 2022, the New Jersey Drug Court Program was renamed
the New Jersey Recovery Court Program to better reflect its primary goal.
                                                                               A-0540-20
                                            3
remaining six cases, the State initially charged petitioner with committing a Title

2C offense. However, the State later downgraded the Title 2C charge in each

case to a municipal ordinance violation and petitioner pled guilty to the

municipal ordinance violation.

      On January 21, 2020, the Assistant Prosecutor (AP) sent a letter to the

trial court objecting to petitioner's request to expunge the records relating to the

municipal ordinance convictions.       The letter, which was in the form of a

checklist, cited N.J.S.A. 2C:35-14(m)(5) and stated, "Municipal Ordinances are

not eligible for Expungement under the Drug Court Exception." The letter d id

not provide any additional information concerning the State's objection.

      Petitioner's attorney responded by submitting a letter brief to the court. In

the brief, the attorney argued that a conviction for a downgraded charge is

related to an arrest for an offense enumerated in Title 2C as set forth in N.J.S.A.

2C:35-14(m)(5). Thus, the attorney asserted that because petitioner was initially

arrested and charged with a Title 2C offense, all of the records relating to that

arrest and charge, including any subsequent municipal convictions for a

downgraded offense, were eligible for expungement.




                                                                              A-0540-20
                                         4
      Petitioner thereafter filed an amended petition to address other concerns

raised by the AP. The AP did not reply to petitioner's brief or to the amended

petition.

      On June 16, 2020, the trial court issued an order scheduling an August 14,

2020 hearing on the petition. The AP later sent petitioner's attorney a letter that

was dated August 18, 2020. In part, the letter stated:

            The abovenamed individual has applied for an
            expungement. The hearing date was August 14, 2020.
            This matter was granted-in-part and denied-in-part
            pending [a] proper order being submitted to this office.
            We have enclosed a copy of a Denied-In-Part and
            Granted-In-Part Order Granting Expungement for
            wording and format. The order submitted was missing
            information.

The letter instructed the attorney to omit any reference in the amended order to

petitioner's six municipal court convictions. The attorney complied with the

AP's request and submitted the amended order.

      The trial court signed the order on October 2, 2020. The order states that

the petition was denied in part and granted in part "for the reasons stated on the

record on August 14, 2020."

      Other than the October 2, 2020 order, the trial court never communicated

in any fashion with petitioner or his attorney concerning the petition or any

decision it may have reached in this matter. The order did not identify what

                                                                             A-0540-20
                                        5
portion of the petition was denied. Assuming this provision refers to the six

municipal convictions, the court did not explain the basis for its ruling. When

petitioner's attorney contacted the court to obtain a transcript of the August 14,

2020 hearing mentioned in the October 2, 2020 order, the clerk's office advised

the attorney it was unable to locate any hearing on the record on the requested

date. The trial court staff also had no record of an August 14, 2020 hearing.

      Under these circumstances, we are unable to review this matter. The trial

court stated it conducted a hearing, but it did not. The court did not make any

findings of fact or conclusions of law as required by Rule 1:7-4(a). It did not

address the parties' conflicting positions on whether municipal convictions that

result from downgraded or dismissed Title 2C charges are eligible for

expungement under N.J.S.A. 2C:35-14(m)(5). The court did not even engage

with petitioner or his attorney and inexplicably appears to have relied upon the

AP to apprise them of its decision.         We trust the court will not use this

unacceptable procedure in future expungement cases.

      Therefore, we vacate the portion of the court's order denying petitioner's

request to expunge the records related to his six municipal convictions. In so

ruling, we recognize that ultimately the issue to be determined is likely to be

one of statutory interpretation, normally a question we could address de novo


                                                                            A-0540-20
                                        6
had the court properly addressed the petition. See In re Verified Petition of the

Retail Energy Supply Ass'n, ___ N.J. Super. ___, ___ (App. Div. 2021) (slip op.

at 10). "However, our function as an appellate court is to review the decision of

the [trial court], not to decide the legal issue tabula rasa." Ibid. (citing Zirger v.

Gen. Accident Ins. Co., 144 N.J. 327, 330 (1996) (noting that "[o]rdinarily, our

interest in preserving judicial resources dictates that we not attempt to resolve

legal issues in the abstract.")).

      Vacated and remanded to the trial court for further proceedings consistent

with this opinion. The court shall complete these proceedings within sixty days

of the date of this opinion. 2 We do not retain jurisdiction.




2
  In their briefs, the parties address the question whether S. 241 (2020), a bill
then pending in the New Jersey Legislature, might resolve their dispute because
that bill would have amended N.J.S.A. 2C:35-14(m)(5) to specifically state that
municipal convictions are eligible for expungement. However, the Legislature
did not pass that bill before the expiration of the 2020-2021 legislative term.
The Legislature did pass, and the Governor recently signed, a different bill
touching upon Recovery Court expungements, but that act did not directly
address municipal convictions. See L. 2021, c. 460.
                                                                               A-0540-20
                                          7